PER CURIAM.
Juan D. Figueroa appeals the order denying his motion to set aside or correct illegal sentence filed under Florida Rules of Criminal Procedure 3.800(a) and 3.850(b)(2). In his motion, Figueroa correctly argued that his mandatory life sentence without parole for first-degree felony murder is illegal under Miller v. Alabama, - U.S. -, -, 132 S.Ct. 2455, 2469, 183 L.Ed.2d 407 (2012), because he was a minor at the time of the offense. Accordingly, we reverse the postconviction court’s order denying Figueroa’s motion and remand for further proceedings consistent with Toye v. State, 133 So.3d 540 (Fla. 2d DCA 2014).
Reversed and remanded.
KELLY, WALLACE, and CRENSHAW, JJ., Concur.